Citation Nr: 0612903	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1993 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, where the RO reopened the claim and denied service 
connection on the merits. The veteran requested a hearing, 
but failed to report to his scheduled time on January 2004 
despite notice being sent to his last known address. 

Although the RO addressed this claim de novo, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

The case was brought before the Board in April 2005, at which 
time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining identified 
medical records. The case is once again before the Board for 
appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Regrettably, the claim must once again be remanded for proper 
compliance with the Board's prior Remand orders, further 
development and complete compliance with the Veterans Claims 
Assistance Act (VCAA). See 38 U.S.C.A. § 5100 et seq. (West 
2002 & Supp. 2005). 

The RO did not comply with the Board's prior Remand orders. 
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998). When the Board last remanded the claim in April 2005, 
it was partly for the purpose of obtaining outpatient or 
inpatient treatment records for the veteran's psychiatric 
disability from the VA Medical Center (VAMC) in New Orleans, 
Louisiana for the time periods from February 1994 to July 
1995 and from June 2002 to the present.

The RO requested and received treatment records from the VAMC 
for the time periods from July 1998 to April 2005. The 
veteran separated from service in February 1994. Accordingly, 
his medical history from the time of separation is crucial to 
the determination of his claim. The RO should make an effort 
to obtain those records.

The RO, additionally, was notified that the veteran was 
hospitalized for "chronic paranoid schizophrenia" in 
December 2005, but did not obtain the hospitalization 
records. VA records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The veteran's 
hospital treatment for schizophrenia is directly related to 
the issue on appeal and, therefore, the RO must obtain these 
records. 

It appears that the various letters of record, to include the 
combination of the May 2002 and April 2005 letters, are 
sufficient to fully comply with the notification provisions 
of the Veterans Claims Assistance Act. However, to ensure all 
requirements of recent caselaw have been met, see Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the RO 
should also take this opportunity to send the veteran another 
notification letter.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of new and 
material evidence sufficient to reopen a 
claim for service connection for 
schizophrenia including an explanation as to 
what constitutes "new" and "material" 
evidence, what is missing from his claim, and 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). See also Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006). 

2. Obtain any outpatient or inpatient 
treatment records and hospitalization records 
for the veteran's claimed psychiatric 
disability from the VA Medical Center in New 
Orleans, Louisiana for the time periods 
February 1994 to July 1995 and from April 
2005 to the present. The RO should also 
obtain the veteran's hospitalization records 
from December 2005 from the Houston VA 
Medical Center. Any negative responses should 
be documented in the file. 

3. Thereafter, readjudicate the veteran's 
claim. If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits since 
December 2005. An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






